Name: 78/964/EEC: Commission Decision of 10 November 1978 concerning animal health conditions and veterinary certification for imports of fresh meat from Colombia
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-11-24

 Avis juridique important|31978D096478/964/EEC: Commission Decision of 10 November 1978 concerning animal health conditions and veterinary certification for imports of fresh meat from Colombia Official Journal L 329 , 24/11/1978 P. 0024 - 0025 Greek special edition: Chapter 03 Volume 23 P. 0049 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . COMMISSION DECISION OF 10 NOVEMBER 1978 CONCERNING ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION FOR IMPORTS OF FRESH MEAT FROM COLOMBIA ( 78/964/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS A LARGE NUMBER OF OUTBREAKS OF FOOT-AND-MOUTH DISEASE CONTINUE TO OCCUR IN COLOMBIA IRRESPECTIVE OF PROPHYLACTIC MEASURES ; WHEREAS THIS SITUATION CONSTITUTES A SERIOUS DANGER FOR COMMUNITY LIVESTOCK BECAUSE OF TRADE WITH THAT COUNTRY ; WHEREAS CERTAIN MEMBER STATES HAVE ALREADY ADOPTED PROTECTIVE MEASURES IN THIS RESPECT ; WHEREAS THE NECESSARY STEPS SHOULD THEREFORE BE TAKEN AT COMMUNITY LEVEL TO REDUCE THE RISK OF INTRODUCTION OF DISEASE BY ENSURING THAT IMPORTS FROM COLOMBIA OF FRESH MEAT OF CERTAIN CATEGORIES SHALL NOT BE AUTHORIZED FOR THE PRESENT ; WHEREAS IT IS NECESSARY TO LAY DOWN HEALTH REQUIREMENTS FOR IMPORTS OF FRESH MEAT FROM COLOMBIA ; WHEREAS IT IS NECESSARY TO TAKE ACCOUNT OF THE SITUATION IN COLOMBIA REGARDING FOOT-AND-MOUTH DISEASE AND PARTICULARLY OF THE SITUATION AT PRESENT ; WHEREAS THE MEASURES ADOPTED BY CERTAIN MEMBER STATES MUST BE ADAPTED TO THE PARTICULAR HEALTH SITUATION OF EACH NON-MEMBER COUNTRY ; WHEREAS THEY MUST BE MODIFIED IN THE LIGHT OF ANY DEVELOPMENTS THEREIN ; WHEREAS SPECIFIC MEASURES OF ANIMAL HEALTH PROTECTION SHOULD BE ADOPTED ON A COMMUNITY BASIS AS PROVIDED FOR BY THE DIRECTIVE ; WHEREAS THE SITUATION REGARDING FOOT-AND-MOUTH DISEASE IN THIS COUNTRY WILL BE CAREFULLY FOLLOWED AND THE PRESENT DECISION WILL BE REVIEWED IN ACCORDACE WITH AN IMPROVEMENT IN THAT SITUATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES SHALL AUTHORIZE THE IMPORTATION OF FRESH MEAT FROM COLOMBIA AS FOLLOWS : FRESH MEAT OF DOMESTIC SOLIPEDS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH THE ANNEX AND WHICH MUST ACCOMPANY THE CONSIGNMENT . 2 . MEMBER STATES SHALL NOT AUTHORIZE THE IMPORT OF CATEGORIES OF FRESH MEAT OTHER THAN THAT MENTIONED IN PARAGRAPH 1 . ARTICLE 2 THIS DECISION SHALL NOT APPLY TO IMPORTS OF GLANDS AND ORGANS AUTHORIZED BY THE COUNTRY OF DESTINATION FOR PHARMACEUTICAL MANUFACTURING PURPOSES . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . IT SHALL ENTER INTO FORCE ON 1 APRIL 1979 . HOWEVER , THE CERTIFICATE CURRENTLY USED , AMENDED IF NECESSARY IN ACCORDANCE WITH THE PROVISIONS OF THIS DECISION , MAY BE USED UNTIL 1 JULY 1979 . DONE AT BRUSSELS , 10 NOVEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT **** ANNEX ANIMAL HEALTH CERTIFICATE FOR FRESH MEAT ( 1 ) OF DOMESTIC SOLIPEDS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY // // COUNTRY OF DESTINATION // REFERENCE TO THE PUBLIC HEALTH CERTIFICATE // EXPORTING COUNTRY COLOMBIA MINISTRY DEPARTMENT REFERENCE ( OPTIONAL ) I . IDENTIFICATION OF MEAT : MEAT OF DOMESTIC SOLIPEDS ( ANIMAL SPECIES ) NATURE OF CUTS NATURE OF PACKAGING NUMBER OF CUTS OR PACKAGES NET WEIGHT II . ORIGIN OF MEAT : ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) OF THE APPROVED SLAUGHTERHOUSE(S ) ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) OF THE APPROVED CUTTING PLANT(S ) III . DESTINATION OF MEAT : // THE MEAT WILL BE SENT FROM : // // // ( PLACE OF LOADING ) // TO : // // // ( COUNTRY AND PLACE OF DESTINATION ) // BY THE FOLLOWING MEANS OF TRANSPORT ( 2 ) NAME AND ADDRESS OF CONSIGNOR NAME AND ADDRESS OF CONSIGNEE IV . ATTESTATION OF HEALTH : I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT THE FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF COLOMBIA FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD . // // // DONE AT , ON . . . . . . . . . . . . . . . // ( SEAL ) // // // ( SIGNATURE OF OFFICIAL VETERINARIAN ) // ( 1 ) ' FRESH MEAT ' MEANS ALL PARTS FIT FOR CONSUMPTION FROM DOMESTIC SOLIPEDS WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS ; HOWEVER , CHILLED AND FROZEN MEAT SHALL BE CONSIDERED AS FRESH MEAT . ( 2 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME .